Intellisense Solutions Inc. 1727 14th Ave., Suite 100 Seattle, Washington 98122 (206) 508-4562 July 30, 2013 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: Evan S. Jacobson, Esq. Intellisense Solutions Inc. Registration Statement on FormS-1 (File No.333-188920) Dear Mr.Jacobson: Pursuant to Rule 461(a) of the Securities Act of 1933, as amended, Intellisense Solutions Inc. (the “Company”) hereby requests that the effective date of the above-captioned Registration Statement on Form S-1 of the Company be accelerated to August 1, 2013 at 2:00 p.m. Eastern Time, or as soon thereafter as may be practicable. The Company hereby acknowledges that: · should the Commission or the staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and · the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We understand that the Staff will consider this request as confirmation by the Company of its awareness of its responsibilities under the federal securities laws as they relate to the issuance of the securities covered by the Registration Statement. If you have any questions regarding the foregoing, please contact Thomas E. Puzzo, Esq., counsel to the undersigned at (206) 522-2256. Very truly yours, By: /s/ Ihsan Falou Name: Ihsan Falou Title: President cc: Thomas E. Puzzo, Esq.
